Title: To George Washington from John Rutherford, 12 November 1793
From: Rutherford, John
To: Washington, George


          
            Hon. Sir
            Lauder-east-mains [Scotland],November 12th 1793.
          
          The very high esteem I have ever had for your excellency, as a Personage of the
            greatest abilities and integrity, encourages me to present you with this. It becomes me,
            as a stranger, to ask pardon for this my freedom, but I am fully persuaded that such are
            your views of Humanity, and of the Duties which we owe to each other as fellow citizens
            of the great theatre of the Universe that I shall readily obtain remission. Having no
            acquaintance on the great continent of America, I thought proper to apply to the
            fountain-head, not doubting but that I should acquire the necessary information from so
            exalted a character. I was informed by a person, who had read an American Paper, that a
            Person of the name of Andrew Mien, son of Andrew Mien in Maryland, died some time ago, possessed of a considerable fortune without Heirs. He was a native
            of North-Britain, had been in America for many years, and joined the united forces of
            that country during the late unhappy contest with Great-Britain. Andrew Mien Senior was
            married to a Native of America, and his son was born there. As my Wife is Sister to
            Andrew Mien Senior, I should consider it as the highest obligation, would your
            excellency cause inquiry be made whether such a person is dead or living. A line directed to John Rutherford, Lauder-east-mains, near
            Lauder, by Edinburgh, North-Britain, by your excellency’s order, would be deemed a
            singular honour and favour, by, Hon. Sir, Your excellency’s most obedient, and most
            humble servt &c.
          
            John Rutherford.
          
        